—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered January 8, 2001, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371) permitted the prosecutor to ask the defendant whether he was convicted of one felony in 1997 and two misdemeanors in 1999, and whether any other persons were arrested with him in connection therewith, without going into the underlying facts. The defendant contends that the ruling requires reversal. We disagree.
The Supreme Court engaged in the requisite balancing of probative value against prejudicial effect and reached an appropriate compromise ruling that precluded inquiry into an earlier conviction and the defendant’s youthful offender adjudication (see People v Toro, 161 AD2d 819). Moreover, by precluding the prosecutor from eliciting the underlying facts of the three admitted convictions, the Supreme Court avoided any undue prejudice to the defendant (see People v Ricks, 135 AD2d 844, 845). Accordingly, the Sandoval ruling was proper.
The defendant’s remaining contentions are without merit. S. Miller, J.P., Krausman, Luciano and Cozier, JJ., concur.